Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Peter Jay on 11/18/2021.
In the CLAIMS:
In claim 23, line 7, delete “an assembled” and replace it with “the assembled”.
In claim 23, line delete the repeated word “fabric” at the end of line 4.
In claim 24, line 4, delete “yarns according to claim 1” and replace it with “yarn”. 
In claim 25, lines 4-5, delete “assembled yarns according to claim 16 and a second set of assembled yarns according to claim 16” and replace it with “the assembled yarn and a second set of the assembled yarn”.
In claim 25, line 6, delete “assembled yarns” and replace it with “the assembled yarn”.
In claim 25, line 8, delete “assembled yarns” and replace it with “the assembled yarn”.
In claim 25, line 11, delete “assembled yarns alternate according to a pattern with yarns of the second set of assembled yarns” and replace it with “assembled yarn alternate according to a pattern with yarns of the second set of assembled yarn”.
In claim 28, in lines 1-3, delete “The apparel product according to claim 26 wherein the apparel product comprises at least two panels of the electromagnetic shielding fabric according to claim 23” and replace it with “An apparel product comprising at least two panels of an electromagnetic shielding fabric comprising electrically conductive yarns in a warp direction and in a weft direction of the electromagnetic shielding fabric, wherein the electromagnetic shielding fabric is a woven fabric, wherein the warp direction or the weft direction or the warp direction .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: It is deemed novel and unobvious over the prior art to provide an assembled yarn comprising a first yarn and a second yarn wherein the first yarn comprises a core yarn and a first wrap yarn wherein the core yarn comprises a spun yarn of a blend of fibers including first electrically conductive fibers and the first wrap yarn comprises a plurality of metallic filaments and wherein the first wrap yarn is wrapped around the core yarn with at least 300 turns per meter and the second yarn comprises a spun yarn of a blend of fibers including second electrically conducive fibers which are stainless steel fibers and the second yarn is wrapped around the first yarn or ply-twisted with the first yarn to form a plied yarn. The closest prior art includes Dapsalmon. Dapsalmon teaches a yarn, but does not teach the claimed specific second yarn including a blends of fibers including stainless steel fibers and in fact teaches away from such. Therefore, the present claims are patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/Examiner, Art Unit 1789